DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 31-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-4, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PCT Publication WO2004/083734, “Kim”) in view of Song et al. (U.S. Patent Publication No. 2017/0045299, “Song”). 

Regarding claim 1, Kim discloses a heat exchanger (fig 5A) for receiving an airflow having an uneven intensity distribution across the heat exchanger and for flowing refrigerant within the heat exchanger, the heat exchanger comprising: 
sections of tubes (82) for flowing refrigerant through at least one pass through the heat exchanger; and 
wherein the sections (90, 92) are configured according to the airflow across the heat exchanger (see page 14, lines 4-17).
However, Kim does not explicitly disclose wherein the tubes are microchannel tubes. Song, however, discloses a heat exchanger wherein the tubes are microchannel tubes (fig 2). Song teaches that microchannel tubes improves performance of a heat exchanger (¶0003). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kim to have the tubes be microchannel tubes in order to improve the performance of the heat exchanger. 

Regarding claim 2, the combination of Kim and Song discloses all previous claim limitations. Kim further discloses wherein the number of tubes in each section depends on the airflow intensity across each section (90, 92).

Regarding claim 3, the combination of Kim and Song discloses all previous claim limitations. Kim further discloses where the sections comprise fins (80) having different geometries (such as shown in figure 5B) according to the airflow intensity across each section (90, 92). 

Regarding claim 4, the combination of Kim and Song discloses all previous claim limitations. Kim further discloses wherein the tubes have different geometries according to the airflow intensity across each tube (as there more tubes in the upper section thus creating a different geometry)

Regarding claim 11, the combination of Kim and Song discloses all previous claim limitations. Kim further discloses wherein the heat exchanger is a condenser (page 4, line 5).

	Regarding claim 15, Kim discloses a heating, ventilation, and air conditioning (“HVAC”) system (fig 5B) comprising: 
a fan (40) operable to generate an airflow with an uneven intensity distribution (see page 14, lines 4-17); and 
a heat exchanger (30) comprising: 
sections (90, 92) of tubes (82) for flowing refrigerant through at least one pass through the heat exchanger; and 
wherein the sections are configured to optimize heat exchange according to the airflow across the heat exchanger (see page 14, lines 4-17).
However, Kim does not explicitly disclose wherein the tubes are microchannel tubes. Song, however, discloses a heat exchanger wherein the tubes are microchannel tubes (fig 2). Song teaches that microchannel tubes improves performance of a heat exchanger (¶0003). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kim to have the tubes be microchannel tubes in order to improve the performance of the heat exchanger. 

Regarding claim 16, the combination of Kim and Song discloses all previous claim limitations. Kim further discloses wherein the number of tubes (82) in each section depends on the airflow intensity across each section (90, 92, see page 14, lines 4-17)

Regarding claim 17, the combination of Kim and Song discloses all previous claim limitations. Kim further discloses wherein the sections comprise fins (80) having different geometries (such as shown in figure 5B) according to the airflow intensity across each section (90, 92).

Regarding claim 18, the combination of Kim and Song discloses all previous claim limitations. wherein the tubes have different geometries according to the airflow intensity across each tube (as there more tubes in the upper section thus creating a different geometry).

5.	Claim(s) 1, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gocho et al. (European Patent Publication EP1410929A2, “Gocho”) in view of Song et al. (U.S. Patent Publication No. 2017/0045299, “Song”).

Regarding claim 1, Gocho discloses a heat exchanger for receiving an airflow capable of having an uneven intensity distribution across the heat exchanger and for flowing refrigerant within the heat exchanger, the heat exchanger (fig 1) comprising: sections of tubes (111, 111a) for flowing refrigerant through at least one pass through the heat exchanger; and 
wherein the sections are configured according to the airflow across the heat exchanger (as this would necessarily be the case).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Specifically having an uneven intensity distribution across the heat exchanger. 
However, Gocho does not explicitly disclose wherein the tubes are microchannel tubes. Song, however, discloses a heat exchanger wherein the tubes are microchannel tubes (fig 2). Song teaches that microchannel tubes improves performance of a heat exchanger (¶0003). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gocho to have the tubes be microchannel tubes in order to improve the performance of the heat exchanger. 

	Regarding claim 5, the combination of Gocho and Song discloses all previous claim limitations. Gocho further discloses wherein non-adjacent sections (see annotated fig 1 below) are configured to flow refrigerant for a pass in the same direction.

    PNG
    media_image1.png
    641
    705
    media_image1.png
    Greyscale

	Regarding claim 6, the combination of Gocho and Song discloses all previous claim limitations. Gocho further discloses wherein two inlets (132, 133) are in fluid communication with two non-adjacent sections (see annotated fig 1 below) for flow in a first pass via a first header (130).

    PNG
    media_image1.png
    641
    705
    media_image1.png
    Greyscale


	Regarding claim 7, the combination of Gocho and Song discloses all previous claim limitations. Gocho further discloses two additional sections (see annotated fig 1 below) located between the sections from the first pass for flowing refrigerant in a second pass through the heat exchanger.

    PNG
    media_image2.png
    787
    705
    media_image2.png
    Greyscale

	Regarding claim 8, the combination of Gocho and Song discloses all previous claim limitations. Gocho further discloses an additional section (see annotated fig 1 below) for a third pass wherein refrigerant from the second pass sections combine into the third pass section and further comprising an outlet (122) in fluid communication with the third pass section via a second header (120).

    PNG
    media_image3.png
    787
    705
    media_image3.png
    Greyscale

	Regarding claim 10, the combination of Gocho and Song discloses all previous claim limitations. Gocho further discloses an outlet (122) in fluid communication with the second pass sections via the first header (130).

	
6.	Claim(s) 1, 11-13, 14, 15, 25-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (U.S. Patent Publication No. 2020/0232709, “Satou”) in view of Song et al. (U.S. Patent Publication No. 2017/0045299, “Song”).

Regarding claim 1, Satou discloses a heat exchanger (fig 6) for receiving an airflow having an uneven intensity distribution across the heat exchanger (fig 3) and for flowing refrigerant within the heat exchanger, the heat exchanger comprising: 
sections of tubes (63) for flowing refrigerant through at least one pass through the heat exchanger; and 
wherein the sections are configured according to the airflow across the heat exchanger (as this would necessarily be the case).
However, Satou does not explicitly disclose wherein the tubes are microchannel tubes. Song, however, discloses a heat exchanger wherein the tubes are microchannel tubes (fig 2). Song teaches that microchannel tubes improves performance of a heat exchanger (¶0003). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Satou to have the tubes be microchannel tubes in order to improve the performance of the heat exchanger. 

Regarding claim 11, the combination of Satou and Song discloses all previous claim limitations. Satou further discloses wherein the heat exchanger is a condenser (via switching valve 10, see fig 1).

Regarding claim 12, the combination of Satou and Song discloses all previous claim limitations. Satou further discloses wherein one of the sections comprises a subcooling section (62a, ¶0074) that is positioned to receive the highest airflow intensity in the uneven airflow distribution (see fig 1).

Regarding claim 13, the combination of Satou and Song discloses all previous claim limitations. Satou further discloses wherein the heat exchanger is an evaporator (via switching valve 10, fig 1). 

Regarding claim 14, the combination of Satou and Song discloses all previous claim limitations. Satou further discloses wherein one of the sections comprises a superheating section (62a, ¶0073) that is positioned to receive the highest airflow intensity in the uneven airflow distribution (see fig 1).

Regarding claim 15, Satou discloses a heating, ventilation, and air conditioning (“HVAC”) system (figs 1-6) comprising: 
a fan (15) operable to generate an airflow with an uneven intensity distribution (fig 3); and 
a heat exchanger (11) comprising: 
sections of tubes for flowing refrigerant through at least one pass through the heat exchanger; and 
wherein the sections are configured to optimize heat exchange according to the airflow across the heat exchanger (as this would necessarily be the case).
However, Satou does not explicitly disclose wherein the tubes are microchannel tubes. Song, however, discloses a heat exchanger wherein the tubes are microchannel tubes (fig 2). Song teaches that microchannel tubes improves performance of a heat exchanger (¶0003). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Satou to have the tubes be microchannel tubes in order to improve the performance of the heat exchanger. 

Regarding claim 25, the combination of Satou and Song discloses all previous claim limitations. Satou further discloses wherein the heat exchanger is a condenser (via switching valve 10, see fig 1).

Regarding claim 26, the combination of Satou and Song discloses all previous claim limitations. Satou further discloses wherein one of the sections comprises a subcooling section (62a, ¶0074) that is positioned to receive the highest airflow intensity in the uneven airflow distribution (see fig 1).

Regarding claim 27, the combination of Satou and Song discloses all previous claim limitations. Satou further discloses wherein the heat exchanger is an evaporator (via switching valve 10, fig 1). 

Regarding claim 28, the combination of Satou and Song discloses all previous claim limitations. Satou further discloses wherein one of the sections comprises a superheating section (62a, ¶0073) that is positioned to receive the highest airflow intensity in the uneven airflow distribution (see fig 1).

Regarding claim 30, the combination of Satou and Song discloses all previous claim limitations. Satou further discloses wherein the fan (15) rotates in a plane perpendicular to the heat exchanger (fig 3).

7.	Claim(s) 19-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Song as applied to claim 15 above, and further in view of Gocho et al. (European Patent Publication EP1410929A2, “Gocho”).

Regarding claim 19, the combination of Kim and Song discloses all previous claim limitations. However, they do not explicitly disclose wherein non-adjacent sections are configured to flow refrigerant for a pass in the same direction. Gocho, however, discloses a heat exchanger wherein non-adjacent sections (see annotated fig 1 below) are configured to flow refrigerant for a pass in the same direction. Gocho teaches that this configuration makes fluid variations less likely in the heat exchange and thus improve heat exchange efficiency (see ¶0005-0007). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention Kim, as modified, to provide the sections of Gocho in order to improve heat exchange efficiency. 

    PNG
    media_image1.png
    641
    705
    media_image1.png
    Greyscale


Regarding claim 20, the combination of Kim, Song, and Gocho discloses all previous claim limitations. Kim, as modified, further discloses wherein two inlets (132, 133, Gocho) are in fluid communication with two non-adjacent sections (see annotated fig 1 below, Gocho) for flow in a first pass via a first header (130, Gocho).

    PNG
    media_image1.png
    641
    705
    media_image1.png
    Greyscale


Regarding claim 21, the combination of Kim, Song, and Gocho discloses all previous claim limitations. Kim, as modified, further discloses two additional sections (see annotated fig 1 below, Gocho) located between the sections from the first pass for flowing refrigerant in a second pass through the heat exchanger.




 
    PNG
    media_image2.png
    787
    705
    media_image2.png
    Greyscale

Regarding claim 22, the combination of Kim, Song, and Gocho discloses all previous claim limitations. Kim, as modified, further discloses an additional section (see annotated fig 1 below, Gocho) for a third pass wherein refrigerant from the second pass sections combine into the third pass section and further comprising an outlet (122, Gocho) in fluid communication with the third pass section via a second header (120, Gocho).

    PNG
    media_image3.png
    787
    705
    media_image3.png
    Greyscale



Regarding claim 24, the combination of Kim, Song, and Gocho discloses all previous claim limitations. Kim, as modified, further discloses an outlet (122, Gocho) in fluid communication with the second pass sections via the first header (130, Gocho).

8.	Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Song as applied to claim 15 above, and further in view of Nakano et al. (U.S. Patent Publication No. 2021/0270473, “Nakano”).

Regarding claim 29, the combination of Kim and Song discloses all previous claim limitations. However, they do not explicitly disclose wherein the fan rotates in a plane parallel to the heat exchanger. Nakano, however, discloses an outdoor unit of an air conditioner (fig 1) wherein a fan (40) rotates in a plane parallel to the heat exchanger (30). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kim, as modified, to provide the fan parallel to the heat exchanger in order to minimize the space usage of the outdoor unit. 


Allowable Subject Matter
9.	Claims 9 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate or render obvious the limitations of claims 9 and 23. Specifically, the prior art does not teach “additional individual sections for flowing refrigerant in additional passes each before flowing refrigerant into the third pass section such that the number of sections and passes from one inlet to the outlet is different than the other”. Gocho, considered the closest prior art, teaches additional sections, however, fails to teach the number of sections and passes from one inlet to the outlet is different than the other.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763